



 


 


 


 


 


 
THE READER'S DIGEST ASSOCIATION, INC.
 
EXECUTIVE CASH BALANCE PLAN
 
(Amended & Restated June 30, 2006)
 


 


 


--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
ITEM
 
 
 
 
 
ARTICLE
 
 
 
 
 
PAGE
 
DEFINITIONS
 
1
 
2
 
ELIGIBILITY AND PARTICIPATION
 
2
 
8
 
EXECUTIVE CASH BALANCE PLAN BENEFIT
 
3
 
10
 
VESTING
 
4
 
11
 
DISTRIBUTION OF EXECUTIVE CASH BALANCE PLAN BENEFIT; SUBSEQUENT RE-EMPLOYMENT
5
 
12
 
DEATH BENEFITS
 
6
 
14
 
MEDICAL BENEFITS
 
7
 
16
 
DISABILITY
 
8
 
17
 
GENERAL PROVISIONS
 
9
 
18
 



 


 


--------------------------------------------------------------------------------






 
The Reader's Digest Association, Inc.
 
Executive Cash Balance Plan
 


 
PREAMBLE
 
The Reader's Digest Association, Inc. (the "Company") has adopted the Reader's
Digest Executive Cash Balance Plan (the "Plan") effective October 1, 1999, to
provide participants with a defined contribution plan that is complementary to
the cash balance provisions of The Reader's Digest Association, Inc. Retirement
Plan (the "Cash Balance Plan") made effective as of July 1, 1999. The Plan has
previously been amended and restated, effective January 1, 2005, to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). The
Plan provides benefits to a designated group of executives, which are
supplemental to the benefits provided under The Reader's Digest Association,
Inc. Retirement Plan and The Reader's Digest Association, Inc. Excess Benefit
Retirement Plan.
 
ARTICLE 1
 
Definitions
 
The following words and phrases as used herein shall have the following
meanings, unless a different meaning is plainly required by the context. All
terms with initial capital letters not defined herein shall have the same
meanings as set forth in the Cash Balance Plan or 401(k) Plan.
 
AFFILIATE
 
Any person with whom the Employer would be considered a single employer under
Section 414(b) and (c) of the Code.
 

-1-

--------------------------------------------------------------------------------



APPLICABLE INTEREST RATE:
 
The average of the annual rates of interest on 30-year Treasury securities for
the fourth and fifth months preceding the month in which the distribution is
made.
 
BENEFICIARY:
 
The person or persons (including a trust or estate) who are entitled to receive
any benefits under the Plan by reason of the death of a Participant.
 
BOARD:
 
The Board of Directors of The Reader's Digest Association, Inc.
 
CASH BALANCE PLAN:
 
The Reader's Digest Association, Inc. Retirement Plan, restated as of July 1,
1999 and as such plan may be amended and restated from time to time and as such
plan applies to participants with a Cash Balance Account.
 
CODE:
 
The Internal Revenue Code of 1986, as amended.
 
COMPANY:
 
The Reader's Digest Association, Inc. or any successor corporation by merger,
purchase, consolidation or otherwise.
 
COMPENSATION:
 
Base Pay earned, plus any Management Incentive Bonus earned, for a Year.
 
COMPENSATION COMMITTEE:
 
The compensation committee appointed by the Board.
 

-2-

--------------------------------------------------------------------------------



CONTRIBUTION CREDITS:
 
Annual Adjustments to a Participant's Executive Cash Balance Plan Benefit made
as of September 30 in an amount equal to (i) 20% of the Participant's
Compensation for the previous Year, less (ii) pay credits that have been or will
be allocated to his Cash Balance Account in the Cash Balance Plan and the Excess
Plan for such Year. Contribution Credits shall be made only to accounts of
Participants who are employed on the date the Contribution Credit is made or who
died, became disabled, or had a Termination of Employment on or after his Early
Retirement Date since the previous September 30. No Contribution Credits shall
be made with respect to any period of severance or during any period of
disability other than those covered under The Reader’s Digest Association, Inc.
Short-Term Disability Plan.
 
EARLY RETIREMENT DATE:
 
The date coincident with or subsequent to a Participant's attainment of age
fifty-five (55) upon which his Periods of Service for Credited Service plus his
attained age equal or exceed sixty-five (65) years.
 
EMPLOYER:
 
The Company and any subsidiary of the Company which, with the approval of the
Board and subject to such conditions as the Board may impose, adopts this Plan,
and any successor or successors of any of them. For purposes of this Plan, a
subsidiary shall include any corporation at least fifty-one percent (51%) of the
voting stock of which is owned by the Company or its stockholders or by one or
more corporations fifty-one percent (51%) of the voting stock of which is owned
by the Company or its stockholders.
 
EXCESS PLAN:
 
The Reader's Digest Association, Inc. Excess Benefit Retirement Plan, as amended
and restated as of July 1, 1994 and as such plan may be amended and restated
from time to time.
 
EXECUTIVE CASH BALANCE PLAN BENEFIT:
 
The Participant's Opening Balance, if any, as adjusted by any Contribution
Credits and Investment Adjustments.
 
EXECUTIVE RETIREMENT PLAN:
 
The Reader's Digest Association, Inc. Executive Retirement Plan, as amended as
of November 1, 1997 and as such plan may be further amended and restated from
time to time.
 

-3-

--------------------------------------------------------------------------------



401(k) PLAN:
 
The Employee Ownership Plan and the 401(k) Partnership of The Reader's Digest
Association, Inc., as restated as of July 1, 1997 and as such plan may be
amended and restated from time to time.
 
INVESTMENT ADJUSTMENTS:
 
Adjustments to a Participant’s Executive Cash Balance Plan Benefit in an amount
equal to the investment return deemed earned based on the deemed investments
elected under Section 3.2. Investment Adjustments shall be made at the end of
the last business day of each month.
 
KEY EMPLOYEE:
 
Consistent with Section 416(i)(1) of the Code, an employee of the Employer or
Affiliate who is (i) an officer of the Employer or Affiliate with an annual
compensation greater than $130,000 (or such greater amount as determined under
Section 416(i)(1)(A)(iii) of the Code); (ii) a 5-percent owner of the Employer
or Affiliate; or (iii) a 1-percent owner of the Employer or Affiliate with an
annual compensation from the Employer or Affiliate of more than $150,000, at any
time during the 12-month period ending on June 30 with respect to the 12-month
period beginning on the October 1 thereafter.
 
MANAGEMENT INCENTIVE BONUS:
 
Any compensation award under The Reader's Digest Association, Inc. Senior
Management Incentive Plan, The Reader's Digest Association, Inc. Management
Incentive Compensation Plan or any similar or equivalent plan.
 
NORMAL RETIREMENT DATE:
 
The first day of the month coincident with or next following a Participant's
65th birthday.
 

-4-

--------------------------------------------------------------------------------



OPENING BALANCE:
 
The present lump sum Equivalent Actuarial Value of the Participant’s Normal
Retirement Benefit as defined under the Executive Retirement Plan based on
Service through September 30, 1999 and Retirement Salary as of June 30, 1999,
the interest rate of 5.55%, and the prevailing commissioners' standard mortality
table described in Section 807(d)(5)(A) of the Code, provided, however, that the
Opening Balance of a Participant who has attained age 39 but not age 55 as of
September 30, 1999, shall be increased by the following percentage:
 
 
Age as of September 30, 1999
 
Percentage Increase
54
40.0
53
37.5
52
35.0
51
32.5
50
30.0
49
27.5
48
25.0
47
22.5
46
20.0
45
17.5
44
15.0
43
12.5
42
10.0
41
 7.5
40
 5.0
39
 2.5



In the case of an Employee who was not a Participant in the Executive Retirement
Plan, his Opening Balance will be equal to zero. In the case of an Employee who
has a Termination of Employment after October 1, 1999 and who is a Participant
in the Executive Retirement Plan as of his Date of Termination and who is
subsequently rehired by the Employer, his Opening Balance will be equal to zero.
 

-5-

--------------------------------------------------------------------------------



If a Participant who has received a distribution of his entire vested Executive
Cash Balance Plan Benefit upon a Termination of Employment returns to the employ
of an Employer, he shall have upon his return to employment an Opening Balance
of zero. If a Participant who has not received a distribution of his entire
vested Executive Cash Balance Plan Benefit upon a Termination of Employment
returns to the employ of an Employer, he shall have upon his return to
employment an Executive Cash Balance Plan Benefit equal to his remaining vested
Executive Cash Balance Plan Benefit.
 
Notwithstanding the foregoing, the Board, in its discretion, may augment any
Participant’s Opening Balance and may provide an Opening Balance for a
Participant who would otherwise have an Opening Balance of zero.
 
PARTICIPANT:
 
An eligible Employee designated to participate in the Plan in accordance with
the terms herein.
 
PLAN:
 
The Reader's Digest Association, Inc. Executive Cash Balance Plan, effective
October 1, 1999 and as such plan may be amended and restated from time to time.
 
RETIREE HEALTH PLAN:
 
The retiree healthcare provisions of The Reader’s Digest Association, Inc.
Healthcare Program, as restated effective January 1, 1996.
 
RETIREMENT SALARY:
 
The average annual regular or basic salary of a Participant and Management
Incentive Bonus including all amounts contributed by the Employer on behalf of
the Participant as an Employee Tax Deferred Contribution under the 401(k) Plan
or to a cafeteria plan as described in Section 125 of the Code, but excluding
severance pay, bonuses which are not Management Incentive Bonuses, contributions
made under any other deferred compensation plan on behalf of a Participant or
other extra compensation, during the three consecutive years in the last ten
years of employment which are counted under the Cash Balance Plan as of June 30,
1999 (or fewer, if applicable) which provides the highest average. For purposes
of this definition, the Management Incentive Bonus shall be determined by
reference to amounts payable with respect to the same period for which the
annual regular or basic salary is determined.
 

-6-

--------------------------------------------------------------------------------



SPOUSE:
 
The spouse of a Participant who is legally married to the Participant on the
date of the Participant's death.
 
TERMINATION OF EMPLOYMENT:
 
A separation from service (other than due to death or a Termination of
Employment for Cause), including, retirement, cessation of benefits under
Section 8.1 of the Plan and The Reader’s Digest Association, Inc. Long-Term
Disability Plan, or other termination of employment, other than where the
Participant provides more than insignificant services for the Employer or
Affiliate. Whether a Participant has a separation from service or performs
insignificant services will be determined in accordance with Section 409A of the
Code.
 
TERMINATION OF EMPLOYMENT FOR CAUSE:
 
The discharge of an Employee for (i) the intentional failure to perform
reasonably assigned duties, (ii) dishonesty or willful misconduct in the
performance of duties, (iii) involvement in a transaction in connection with the
performance of duties to the Company or Affiliate which transaction is adverse
to the interests of the Company or Affiliate and which is engaged in for
personal profit or (iv) willful violation of any law, rule or regulation in
connection with the performance of duties (other than traffic violations or
similar offenses), moral turpitude or other misconduct of any kind.
 
YEAR:
 
The twelve month period beginning on July 1.
 

-7-

--------------------------------------------------------------------------------



ARTICLE 2
 
Eligibility and Participation 
 
Section 2.1 Unless otherwise determined by the Board or the Compensation
Committee, eligibility of an Employee to participate in the Plan upon his
employment, promotion or re-employment shall be determined from time to time by
the Chief Human Resources Officer, with the approval of the Chief Executive
Officer, in their discretion, but shall be limited to senior officers, senior
management and other key Employees of an Employer who are hired or promoted to
Grade 21 or higher and who execute an agreement in a form designated by the
Compensation Committee to be covered by this Plan.
 
Section 2.2 Notwithstanding the provisions of the preceding Section, any
eligible Employee who was hired and/or promoted to Grade 21 or higher on or
before October 1, 1999, and who is a participant in the Executive Retirement
Plan, shall continue to participate in the Executive Retirement Plan and shall
not be eligible to participate in this Plan if (i) he meets the early retirement
criteria set forth under such plan, or (ii) if he does not meet such early
retirement criteria, and prior to November 1, 1999 executes an agreement in a
form designated by the Compensation Committee to be covered by the Executive
Retirement Plan. Failure of an eligible Employee to make a timely election under
Subsection (ii) will result in continued coverage under the Executive Retirement
Plan in lieu of eligibility for participation under this Plan. This Section does
not apply to an Employee who has a Termination of Employment after October 1,
1999 and then is subsequently rehired by an Employer. In such a case, the
re-employed executive is only eligible to participate in this Plan pursuant to
the preceding Section.
 
Section 2.3 Unless otherwise provided herein, each Participant shall commence
participation on the date of his designation as a Participant. When an Employee
first becomes a Participant in the Plan, the Chief Human Resources Officer shall
notify him promptly of that fact and of his rights hereunder.
 

-8-

--------------------------------------------------------------------------------



Section 2.4 A Participant who has a Termination of Employment shall be entitled
to a distribution of the vested portion of his Executive Cash Balance Plan
Benefit at the time and in the manner specified in Article 5. In addition, to
the extent that benefits are payable by reason of death, the Participant's
Beneficiary shall be entitled to benefits in accordance with Article 6.
 
Section 2.4 A Participant who has a Termination of Employment for Cause shall
not be eligible for any benefit under this Plan regardless of whether the
benefits are vested under this Plan.
 

-9-

--------------------------------------------------------------------------------



ARTICLE 3
 
Executive Cash Balance Plan Benefit
 
Section 3.1 A Participant’s Executive Cash Balance Plan Benefit shall be equal
to the sum of his Opening Balance, if any, plus annual Contribution Credits, as
defined herein, as adjusted by Investment Adjustments on a monthly basis as
determined below.
 
Section 3.2 (i) Fifty percent (50%) of each Contribution Credit and fifty
percent (50%) of the Opening Balance (if any) shall be deemed invested as
directed by the Participant among the Investment Funds available under the
401(k) Plan in the percentages (in whole numbers) elected by the Participant. If
a Participant fails to specify the Investment Funds to which this portion of his
Opening Balance, if any, or Contribution Credits are to be allocated under this
Plan, this portion of the Participant’s Executive Cash Balance Plan Benefit
shall be credited with interest as provided in Section 4.2(d) (iii) of the Cash
Balance Plan. A Participant or the Participant’s beneficiary may elect, in the
form specified by the Company, a new allocation in which this portion of his
Executive Cash Balance Plan Benefit will be deemed invested among the Investment
Funds. Any new allocation among Investment Funds must be requested by the second
to last business day of the month to be deemed effective as of the first day of
the following month and must be in percentages in whole numbers.
 
(ii) Fifty percent (50%) of each annual Contribution Credit and fifty percent
(50%) of the Opening Balance (if any) shall be deemed invested in the Company’s
Common Stock. A Participant may elect, in the form specified by the Company, to
allocate any of this portion of his Executive Cash Balance Plan Benefit so that
it will be deemed invested among the Investment Funds. Any new allocation to the
Investment Funds must be requested by the second to last business day of the
month to be deemed effective as of the first day of the following month and must
be in percentages in whole numbers.
 

-10-

--------------------------------------------------------------------------------



ARTICLE 4
 
Vesting
 
Section 4.1 A Participant shall become vested in his Executive Cash Balance Plan
Benefit under this Plan in accordance with the following schedule.
 
Total Completed Years of Participation in Plan and Executive Retirement Plan
Percentage
Vested
 
Less than 5
0
5
50
6
60
7
70
8
80
9
90
10
100
 



Upon the Termination of Employment of a Participant on or after his Early
Retirement Date, the Board may determine that the Participant is 100% vested in
the Executive Cash Balance Plan Benefit.
 
Section 4.2 Notwithstanding any provision herein to the contrary, a Participant
shall not be entitled to, and shall forfeit, all benefits accrued under this
Plan (whether vested or not) if he has a Termination of Employment for Cause.
 

-11-

--------------------------------------------------------------------------------




 
ARTICLE 5
 
Distribution of Executive Cash Balance Plan Benefit;
Subsequent Re-Employment


Section 5.1 If a Participant is entitled to a distribution of his Executive Cash
Balance Plan Benefit hereunder, the Participant shall receive his distribution
in ten annual installments commencing in January of the year following a
Termination of Employment; provided, however, that if a Key Employee has a
Termination of Employment between July 1 and December 31 of any calendar year,
the first installment will commence in July of the calendar year immediately
following the calendar year of the Participant’s Termination of Employment (or
as soon as practicable thereafter), with all subsequent installment payments to
be made in each January thereafter. Each payment shall be a fraction of the
vested value of the Participant’s Executive Cash Balance Account as of the
preceding December 31 made in accordance with the following schedule:
 
Payment
Payment Fraction
1
1/10
2
1/9
3
1/8
4
1/7
5
1/6
6
1/5
7
1/4
8
1/3
9
1/2
10
Balance remaining



 

-12-

--------------------------------------------------------------------------------



Section 5.2 If a Participant who is receiving a distribution of his Executive
Cash Balance Plan Benefit or Executive Retirement Plan Benefit returns to the
employ of the Employer as an Employee, the distribution of the benefit shall
continue. Subject to the approval of the Board, the Participant will participate
in the Plan upon his re-employment and the Employer shall make Contribution
Credits and Investment Adjustments for the period of reemployment.
 
   (i) Upon a subsequent Termination of Employment, the vested Executive Cash
Balance Plan Benefit of such Employee as of that date that was earned subsequent
to the Employee’s re-employment date shall be payable as described herein.
 
           (ii) Upon a subsequent Termination of Employment for Cause, the
Participant will forfeit his benefits earned subsequent to his re-employment
date.
 

-13-

--------------------------------------------------------------------------------



ARTICLE 6
 
Death Benefits
 
Section 6.1 In the event of a Participant's death after benefits under the Plan
have commenced, his Beneficiary shall receive any amounts provided under the
form of payment under which the Participant was receiving such benefits at the
time of his death.
 
Section 6.2 In the event of a Participant's death while in the employ of the
Employer prior to his benefit commencement date under the Plan, his Beneficiary
shall receive the value of the Executive Cash Balance Plan Benefit without
regard to vesting payable in ten annual installments beginning in the January
following the death of the Participant.
 
Section 6.3 A Participant may designate primary and contingent Beneficiaries on
a form designated by the Compensation Committee. A contingent Beneficiary shall
receive benefits only if no primary Beneficiary is alive upon the Participant's
death. If a Participant does not properly name a Beneficiary, or if no
Beneficiary is alive upon the Participant's death, the benefit shall be paid to
the Participant's surviving Spouse, or, if none, the Participant's estate. If a
Participant designates multiple primary or contingent Beneficiaries, percentages
of the benefit may be allocated equally or unequally as the Participant
designates. The Executive Cash Balance Plan Benefit shall be divided (i) among
all primary Beneficiaries who are alive upon the Participant's death, or (ii)
among all contingent Beneficiaries who are alive upon the Participant's death,
if no primary Beneficiaries are alive. The share of a Beneficiary who is not
alive upon the Participant’s death shall be divided among the remaining
Beneficiaries in that Beneficiary group (primary or contingent) in the
proportion that their shares bear to one another.
 
 
-14-

--------------------------------------------------------------------------------

 



    Section 6.4 The Employer shall pay to each Participant who participates in
the Executive Retirement Plan as of [specify date prior to choice on whether to
participate in ECB] cash, on the same terms as he receives his regular
compensation, in an amount sufficient to purchase term life insurance equal to
three times the Participant's Base Pay, reduced by (i) the greater of the amount
of insurance provided to the Participant under the Employer’s Group Life
Insurance Policy or the amount of group life insurance provided to the
Participant as of June 30, 1998, (ii) the amount of benefits payable upon the
Participant's death as provided in the Participant's Supplemental Executive
Retirement Benefit Agreements (if any) reduced by Employee contributions under
such agreements accumulated at 8% to the date of death, and (iii) the value of
the Participant’s Executive Cash Balance Plan Benefit as of the preceding
October 1. Such amount shall be recalculated each January 1 based on the
Employee's age, base salary and the then current annual rates under the
Employer’s Group Universal Life Insurance Policy.
 


 
-15-

--------------------------------------------------------------------------------


 


ARTICLE 7
 
Medical Benefits
 
Section 7.1 If a Participant who participated in the Plan prior to January 1,
2005 has a Termination of Employment on or after his Early Retirement Date and
is not eligible for benefits under the Retiree Health Plan, the Participant
shall receive an annual cash payment in the amount of (a) $500 per year of
active service after age 40 up to a maximum of $7,500 until he becomes Medicare
eligible and (b) $900 per year thereafter. If the Participant has a spouse or
domestic partner who was covered under the Reader’s Digest Medical Plan for at
least one year before the Participant’s Termination of Employment, the
Participant shall receive, for as long as the spouse or domestic partner’s
status as such continues, an annual cash payment in the amount of (a) $1,000 per
year of active service after age 40 up to a maximum of $15,000 until the
Participant becomes Medicare eligible and (b) $1,800 per year thereafter.
 

-16-

--------------------------------------------------------------------------------




 
ARTICLE 8
 
Disability
 
Section 8.1 If a Participant who participated in the Plan prior to January 1,
2005 becomes totally disabled (as defined under The Reader’s Digest Long Term
Disability Plan), the Participant shall be entitled to an annual disability
benefit payable in monthly installments. The annual disability benefit shall
equal 60% of the Base Pay in effect immediately before the Participant became
disabled, up to a maximum benefit of $30,000 per month. The disability benefit
will be paid until the earlier to occur of (i) the lapse of five (5) years from
the date such benefit begins or (ii) the date the Participant is no longer
totally disabled. This benefit shall be offset by any benefit paid under The
Reader's Digest Long-Term Disability Plan (or any successor plan). All
Contribution Credits shall cease during any disability period other than those
covered under The Reader’s Digest Association, Inc. Short-Term Disability Plan.
 
Section 8.2 If a Participant becomes disabled, then solely for the purposes of
determining “Total Completed Years of Participation in Plan and Executive
Retirement Plan” and vesting under Section 4.1 of this Plan, the Participant
shall be considered to continue to be a Participant in this Plan during the
period in which disability benefits are paid pursuant to Section 8.1 of this
Plan or under The Reader’s Digest Association, Inc. Long-Term Disability Plan.
 
Section 8.3 If a Participant dies during the period when payments are being made
under this Article, disability payments shall cease. The Beneficiary shall be
entitled to receive any undistributed portion of the Executive Cash Balance Plan
Benefit.
 

-17-

--------------------------------------------------------------------------------



 
ARTICLE 9
 
General Provisions
 
Section 9.1 The Employer shall only have a contractual obligation to make
payments to the Participant or Beneficiary, as applicable, referred to herein
when due, and the amounts of such payments shall not be held in trust for the
Participant or Beneficiary, as applicable, but shall be paid from the general
assets of the Employer. This Plan is intended to constitute an unfunded plan and
no assets shall be segregated or earmarked in respect of any amount due
hereunder.
 
Section 9.2 Nothing contained herein shall confer any right on a Participant to
be continued in the employ of the Company or any other Employer, or as a
limitation of the right of the Company or Employer to discharge any Participant
with or without cause, nor shall anything herein affect the right of the
Participant to participate in and receive benefits under and in accordance with
any pension, profit sharing, incentive compensation or other benefit plan or
program of any Employer. Nothing herein shall be construed as a contract of
employment between the Employer and any Participant.
 

-18-

--------------------------------------------------------------------------------



Section 9.3 This Plan shall be binding upon any successor to or purchaser of
substantially all the assets of the Company or an Employer with respect to such
Employer's Employees. The Board reserves the right at any time and from time to
time to modify, amend or terminate in whole or in part any or all of the
provisions of the Plan, provided that no such modification, amendment, or
termination may be effected if it is in violation of Section 409A of the Code.
Upon any such termination of this Plan, the Company may in its sole discretion
accelerate payment of all benefits that are in pay status on the date of
termination and benefits to which a Participant or Beneficiary, as applicable,
would be entitled under the terms of the Plan then in effect based on events
which occur prior to the date of termination of the Plan; provided, that (1) the
Company terminates all other compensation arrangements that are required to be
aggregated with this Plan pursuant to Prop. Treas. Reg. § 1.409A-1(c), (2) no
payments may be made within the first twelve months following such termination
that would not otherwise have been made if the termination did not occur, and
(3) all payments are made within twenty four months of the termination of this
Plan. In no event, however, shall any modification, amendment or plan
termination by the Board deprive any Participant or Beneficiary, as applicable,
of any amount which is payable to such person under the Plan by reason of the
Participant's attainment of age 65 or death prior to such modification,
termination or amendment.
 
Section 9.4 No right or interest of a Participant or Beneficiary, as applicable,
under this Plan shall be subject to voluntary or involuntary alienation,
assignment or transfer of any kind.
 

-19-

--------------------------------------------------------------------------------



Section 9.5 The administration of this Plan and the interpretation thereof,
including the authority to decide all questions that arise thereunder, shall be
the responsibility of the Compensation Committee or such other person or entity
as the Company shall designate, and shall be consistent with Section 409A of the
Code. The decisions and interpretations of such administrator of the Plan shall
be final and binding upon each Employer that shall have adopted this Plan,
Employees of such Employers, each Participant and his Beneficiary, and other
interested parties.
 
Section 9.6 The Company shall have the right to deduct from any payment to be
made pursuant to this Plan any federal, state, local or other taxes required by
law to be withheld.
 
Section 9.7 If any payment to be made under this Plan is to be made on account
of a Participant who was employed by an Employer that shall have adopted this
Plan, other than the Company, the cost of such benefit payment shall be borne by
the Employer of the Employee.
 
Section 9.8 This Plan shall be construed, regulated and administered for all
purposes according to the laws of the State of New York and the United States.
 
Section 9.9 No member of the Board, no Employee and no member of the
Compensation Committee (nor the Compensation Committee itself) shall be liable
for any act or action hereunder, including acts of omission or commission, by
any other member or Employee or by any agent to whom duties in connection with
the administration of the Plan have been delegated or, except in circumstances
involving bad faith, gross negligence or fraud, for anything done or omitted to
be done by himself.
 
Section 9.10 Wherever any words are used in this Plan in the masculine gender
they shall be construed as though they were also used in the feminine gender in
all cases where they would so apply, and wherever any words are used herein in
the singular form they shall be construed as though they were also used in the
plural form in all cases where they would so apply.
 

-20-

--------------------------------------------------------------------------------





 
Section 9.11 In the event any provision of this Plan, if challenged, would be
declared invalid, illegal or unenforceable, such provision shall be construed
and enforced as if it had been more narrowly drawn so as not to be illegal,
invalid or unenforceable and the validity, legality and enforceability of the
remaining provisions shall not be affected or impaired thereby.
 